Citation Nr: 1206878	
Decision Date: 02/24/12    Archive Date: 03/09/12

DOCKET NO.  07-01 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1970 to October 1971.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2005 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Paul, Minnesota.  

This matter was previously before the Board in July 2009, when the Board denied the Veteran's claim.  The Veteran appealed the July 2009 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in December 2010, the Court vacated the Board's July 2009 decision and remanded the case to the Board for development consistent with a Joint Motion for Remand (JMR).  In a remand dated in June 2011, the Board directed that further development be taken by the RO.  The matter has now returned to the Board for further appellate consideration.  As noted in the June 2011 Remand, the issue of entitlement to service connection for a psychiatric disability other than PTSD is not before the Board. 

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

In its June 2011 remand, the Board directed that the AOJ attempt to obtain, among other things, October 1970 deck logs for the U.S.S. Bon Homme Richard.  The claims file now includes a Deck Log book cover sheet for the U.S.S. Bon Homme Richard which notes that the log commences on October 1, 1970 and ends on October 31, 1970; however, only dates October 1, 1970 through October 22, 1970 are included in the claims file.  Correspondence from the National Archives, dated in September 2011, states that relevant copes of the deck log entries in the "area of the Yankee Station/Gulf of Tonkin in the vicinity of the Republic of Vietnam" are enclosed.  The Veteran contends that his stressor of seeing a dead baby during the aftermath of a typhoon occurred in the Philippines.  Thus, the Gulf of Tonkin is not the relevant area in the present claim. 

Also in the claims file is a list of the U.S.S. Bon Homme Richard's deployment dates.  It notes that the ship was in port in Subic Bay [Philippines] from October 22, 1970 to October 28, 1970.  This is the relevant area and time frame because the Veteran avers that while in the Subic Bay, Philippines, he was assigned to a "clean up" crew after a typhoon.  Thus, the relevant deck logs would be from October 22, 1970 through October 28, 1970.  The only pertinent deck log date associated with the claims file is October 22, 1970.  A remand to obtain deck logs from October 23, 1970 through October 28, 1970, while the U.S.S. Bon Homme Richard was in port, is warranted.  For purposes of completeness, the Board finds that October 29-31, 1970 deck logs should also be obtained and associated with the claims file. 

Accordingly, the case is REMANDED for the following action:

1.  Request October 23, 1970 through October 31, 1970 deck logs for the U.S.S. Bon Homme (while the ship was in port at Subic Bay, Philippines) from the National Archives, or the appropriate repository.  Associate all obtained deck logs, if any, with the claims file.  If deck logs are not available for those dates, a formal finding of unavailability should be prepared and associated with the claims file. 

2.  Thereafter, readjudicate the issue of entitlement to service connection for PTSD.  If the benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U.R. POWELL  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



